Exhibit 10.30(e) EXECUTION VERSION SECOND LIEN CREDIT AGREEMENTdated as ofMarch 30, 2016amongATLAS ENERGY GROUP, LLC,as Parent, NEW ATLAS HOLDINGS, LLC,as Borrower,THE LENDERS PARTY HERETO, and RIVERSTONE Credit PARTNERS, L.P.,as Administrative Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS 2 Section 1.01 Terms Defined Above 2 Section 1.02 Certain Defined Terms 2 Section 1.03 Treatment of Indebtedness 29 Section 1.04 Terms Generally; Rules of Construction 29 Section 1.05 Accounting Terms and Determinations 30 ARTICLE II THE CREDITS 31 Section 2.01 Commitments 31 Section 2.02 Loans and Borrowings 31 Section 2.03 Requests for Borrowings 31 Section 2.04 [Reserved] 32 Section 2.05 Funding of Borrowings 32 Section 2.06 Extension 32 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES 33 Section 3.01 Repayment of Loans 33 Section 3.02 Interest. 33 Section 3.03 [Reserved] 34 Section 3.04 Prepayments. 34 Section 3.05 Fees 36 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS. 36 Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs 36 Section 4.02 Presumption of Payment by the Borrower 37 Section 4.03 Certain Deductions by the Administrative Agent 37 Section 4.04 Disposition of Proceeds 37 ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES 38 Section 5.01 Increased Costs 38 Section 5.02 [Reserved] 38 Section 5.03 Taxes 39 Section 5.04 Designation of Different Lending Office 42 Section 5.05 Replacement of Lenders 42 ARTICLE VI CONDITIONS PRECEDENT 43 Section 6.01 Effective Date 43 ARTICLE VII REPRESENTATIONS AND WARRANTIES 45 Section 7.01 Organization; Powers 45 Section 7.02 Authority; Enforceability 46 Section 7.03 Approvals; No Conflicts 46 Section 7.04 Financial Condition; No Material Adverse Change 46 Section 7.05 Litigation 47 Section 7.06 Environmental Matters 47 Section 7.07 Compliance with the Laws and Agreements; No Defaults 48 Section 7.08 Investment Company Act 48 Section 7.09 No Margin Stock Activities 48 Section 7.10 Taxes 49 Section 7.11 ERISA 49 Section 7.12 Disclosure; No Material Misstatements 50 Section 7.13 Insurance 50 Section 7.14 Restriction on Liens 51 Section 7.15 Subsidiaries 51 Section 7.16 Location of Business and Offices 51 Section 7.17 Properties; Titles, etc 52 Section 7.18 Maintenance of Properties 53 Section 7.19 Gas Imbalances 53 Section 7.20 Marketing of Production 53 Section 7.21 Swap Agreements 54 Section 7.22 Solvency 54 Section 7.23 Foreign Corrupt Practices 54 Section 7.24 OFAC 54 Section 7.25 Security 54 ARTICLE VIII AFFIRMATIVE COVENANTS 55 Section 8.01 Financial Statements; Other Information 55 Section 8.02 Notices of Material Events 58 Section 8.03 Existence; Conduct of Business 58 Section 8.04 Payment of Obligations 59 Section 8.05 Operation and Maintenance of Properties 59 Section 8.06 Insurance 60 Section 8.07 Books and Records; Inspection Rights 60 Section 8.08 Compliance with Laws 60 Section 8.09 Environmental Matters 60 Section 8.10 Further Assurances 61 Section 8.11 Reserve Reports 62 Section 8.12 Post-Closing Actions 63 Section 8.13 Title Information 63 Section 8.14 Additional Collateral; Additional Guarantors 64 Section 8.15 ERISA Compliance 65 Section 8.16 Unrestricted Subsidiaries 66 Section 8.17 Use of Proceeds 66 Section 8.18 Distributions 67 ARTICLE IX NEGATIVE COVENANTS 67 Section 9.01 Financial Covenant 67 Section 9.02 Debt 67 Section 9.03 Liens 69 Section 9.04 Restricted Payments 70 Section 9.05 Investments, Loans and Advances 70 Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries 72 Section 9.07 Proceeds of Loans 72 Section 9.08 ERISA Compliance 72 Section 9.09 Sale or Discount of Receivables 74 Section 9.10 Mergers, etc 74 Section 9.11 Sale of Properties 74 Section 9.12 Environmental Matters 75 Section 9.13 Transactions with Affiliates 76 Section 9.14 Subsidiaries 76 Section 9.15 Negative Pledge Agreements; Dividend Restrictions 76 Section 9.16 Gas Imbalances 77 Section 9.17 Swap Agreements 77 Section 9.18 Tax Status as Partnership and Disregarded Entity; Limited Liability Company Agreement 77 Section 9.19 Designation and Conversion of Unrestricted Subsidiaries 78 Section 9.20 Change in Name, Location or Fiscal Year 78 Section 9.21 The Parent 79 Section 9.22 SPV Subsidiaries Conduct of Business 79 Section 9.23 Financial Covenants in ARP Secured Debt 80 ARTICLE X EVENTS OF DEFAULT; REMEDIES 80 Section 10.01 Events of Default 80 Section 10.02 Remedies 83 ARTICLE XI THE ADMINISTRATIVE AGENT 84 Section 11.01 Appointment and Authorization of Administrative Agent 84 Section 11.02 Delegation of Duties 84 Section 11.03 Default; Collateral 84 Section 11.04 Liability of Administrative Agent 87 Section 11.05 Reliance by Administrative Agent 87 Section 11.06 Notice of Default 88 Section 11.07 Credit Decision; Disclosure of Information by Administrative Agent 88 Section 11.08 Indemnification of Agents 89 Section 11.09 Administrative Agent in its Individual Capacity 90 Section 11.10 Successor Administrative Agent 90 Section 11.11 Administrative Agent May File Proof of Claim 91 Section 11.12 Secured Swap Agreements 91 Section 11.13 Intercreditor Agreement 91 ARTICLE XII MISCELLANEOUS 92 Section 12.01 Notices 92 Section 12.02 Waivers; Amendments 93 Section 12.03 Expenses, Indemnity; Damage Waiver 95 Section 12.04 Successors and Assigns 97 Section 12.05 Survival; Revival; Reinstatement Section 12.06 Counterparts; Integration; Effectiveness Section 12.07 Severability Section 12.08 Right of Setoff Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS Section 12.10 Headings Section 12.11 Confidentiality Section 12.12 Interest Rate Limitation Section 12.13 No Third Party Beneficiaries Section 12.14 Collateral Matters; Swap Agreements Section 12.15 Acknowledgements Section 12.16 USA Patriot Act Notice Section 12.17 Intercreditor Agreement Annexes, Exhibits and Schedules AnnexI List of Commitments ExhibitA Form of Note ExhibitB Form of Borrowing Request ExhibitC Form of Compliance Certificate ExhibitD Form of Assignment and Assumption ExhibitE Form of Reserve Report Certificate Exhibit F Form of Joinder Agreement ExhibitG Form of Perfection Certificate Exhibit H-1 Form of U.S.Tax Compliance Certificate (Foreign Lenders; not partnerships) ExhibitH-2 Form of U.S.Tax Compliance Certificate (Foreign Participants; not partnerships) ExhibitH-3 Form of U.S.Tax Compliance Certificate (Foreign Participants; partnerships) Exhibit H-4 Form of U.S.Tax Compliance Certificate (Foreign Lenders; partnerships) Exhibit I Form of Solvency Certificate Exhibit J Form of Intercreditor Agreement Schedule7.15 Subsidiary Interests Schedule7.20 Marketing Contracts Schedule9.02 Existing Debt Schedule9.03 Existing Liens Schedule9.05 Investments Reference is made to the Intercreditor Agreement, dated as of March 30, 2016, between RIVERSTONE CREDIT PARTNERS, L.P., as Priority Lien Agent (as defined therein), and RIVERSTONE CREDIT PARTNERS, L.P., as Second Lien Agent (as defined therein) (the “Intercreditor Agreement”).Each holder of any Second Lien Obligations (as defined therein), by its acceptance of such Second Lien Obligations (i) consents to the subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees that it will be bound by, and will take no actions contrary to, the provisions of the Intercreditor Agreement and (iii) authorizes and instructs the Second Lien Agent on behalf of each Second Lien Secured Party (as defined therein) to enter into the Intercreditor Agreement as Second Lien Agent on behalf of such Second Lien Secured Parties.The foregoing provisions are intended as an inducement to the lenders under the Priority Credit Agreement to extend credit to the Borrower and such lenders are intended third party beneficiaries of such provisions and the provisions of the Intercreditor Agreement.
